Title: Abigail Adams to John Thaxter, 2 March 1780
From: Adams, Abigail
To: Thaxter, John



Dear sir

March 2. 1780


I must attempt a few lines to you (tho very much troubled with whitlows upon my fingers) in reply to your favours from Ferrol and Corruna, which gave me much pleasure and entertainment.
I rejoiced at your safety after the hazard you run of a spacious Grave.
I think myself fortunate in having received all the Letters that my Friends have written since their absence, by which means I follow them through all their various stages, and partake in their pleasures and sympathize in their Dangers.
I have ever thought that in the seperation of near and Dear Friends, and you know I have often experienced it, that the one who was left behind was the greatest sufferer, for the Mind must necessarily accompany the Body, and while that is in motion, it feels a kind of rotation too. Diversity of objects take of the attention, whilst the Lonely Being who is left behind, has no other amusement but to sit down and brood over the dangers and hazards to which the other may be exposed, the Hair Breadth Scapes, to which they are incident. Anticipated evils have often as much power over the mind as real ones. To guard against this imbecility of the mind an ancient Author observes “that sufficient unto the day was the Evil thereof.”
You have given me an agreable account of the country through which you passt, but not a word of the Dulcinas. There is surely a language common to all Countries by which a young Gentleman of your age and penetration might have discoverd some of the charms and accomplishments of the fair inhabitants.
I dare say the parisian Ladies will rouse you from that Apathy in which you have so securely slumberd all your days. I would not have you an Infidel to their power, yet whilst you bow before it; guard against being conquered by it, reserve that triumph for some fair American, who will

“charm by accepting, by submitting sway.”

I have had the pleasure of making your Friends very happy by forwarding your Letters to them from time to time, and I have enclosed under cover to Mr. Adams a Number for you.
I hope you will continue to entertain me as you have leisure and opportunity with a recital of all you meet with worth communicating to your affectionate Friend

AA

